Citation Nr: 1630644	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent, prior to July 1, 2013, for left knee post-operative residuals, with arthritis, and in excess of 30 percent on and after September 1, 2014, for a total left knee replacement (excluding a temporary total disability rating from July 1, 2013 to August 31, 2014).

2.  Entitlement to a disability rating in excess of 10 percent, prior to October 20, 2014, for right knee arthritis and in excess of 30 percent on and after December 1, 2015, for a total right knee replacement (excluding a temporary total disability rating from October 20, 2014 to November 30, 2015).

3.  Entitlement to a disability rating in excess of 10 percent for left knee instability.

4.  Whether new and material evidence has been received in order to reopen a claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disorders.

5.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disorders.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from February 1979 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, September 2013, and April 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The April 2012 rating decision denied the Veteran's claims for increased disability ratings for left knee arthritis, right knee arthritis, and left knee instability, which, at that time, were all evaluated as 10 percent disabling.

In a September 2013 rating decision, the RO subsequently assigned the Veteran a temporary 100 percent rating from July 1, 2013, based on surgical or other treatment necessitating convalescence, for the Veteran's total left knee replacement surgery, and assigned a 30 percent rating on and after September 1, 2014, for residuals of a total left knee replacement surgery.   In an April 2015 rating decision, the RO then assigned the Veteran a temporary 100 percent rating from October 20, 2014, based on surgical or other treatment necessitating convalescence, for the Veteran's total right knee replacement surgery, and awarded a 30 percent rating for residuals of a total right knee replacement surgery on and after December 1, 2015.   Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issues of entitlement to a higher disability rating for the Veteran's left and right knee disorders remain on appeal and have been re-characterized as reflected on the title page.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing has been associated with the claims file.

The Board finds that the issue of entitlement to TDIU is on appeal.  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and asserts unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (Aug. 16, 1996).  Here, the Veteran appealed the disability rating assigned to his service-connected knees.  The evidence of record reasonably raises the possibility that his knee disorders may have affected his employability.  Accordingly, the issue of entitlement to TDIU has been raised by the record and the Board has jurisdiction over the issue because it is part of the increased rating claim.

This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
  

FINDINGS OF FACT

1.  Prior to July 1, 2013, the Veteran's left knee is shown to be productive of objectively painful limited range of motion.

2.  On and after September 1, 2014, the Veteran's residuals of a total left knee replacement have been manifested by chronic residuals consisting of severe painful motion or severe weakness of the left knee joint.

3.  Prior to October 20, 2014, the Veteran's right knee is shown to be productive of objectively painful limited range of motion.

4.  On and after December 1, 2015, the Veteran's residuals of a total right knee replacement have been manifested by chronic residuals consisting of severe painful motion or severe weakness of the right knee joint.

5.  The Veteran's left knee disorder was manifested by mild instability throughout the appeal period.

6.  On and after December 1, 2015, the Veteran's right knee disorder was manifested by mild instability.

7.  The Veteran's claim for service connection for a lumbar spine disorder was previously considered and denied by the RO in an August 2001 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

8.  The evidence received since the final August 2001 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a lumbar spine disorder.

9.  The Veteran's lumbar spine disorder was caused by his service-connected right and left knee disorders.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2013, the criteria for an assignment of an evaluation in excess of 10 percent for the Veteran's service-connected left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5010 (2015).

2.  On and after September 1, 2014, the criteria for a disability rating of 60 percent for status post total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

3.  Prior to October 20, 2014, the criteria for an assignment of an evaluation in excess of 10 percent for the Veteran's service-connected right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5010 (2015).

4.  On and after December 1, 2015, the criteria for a disability rating of 60 percent for status post total right knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2015).

5.  The criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the left knee have been met for the entire appeals period, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2015).

6.  On and after December 1, 2015, the criteria for a separate 10 percent disability rating for recurrent subluxation or lateral instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5257 (2015).

7.  The August 2001 rating decision that denied service connection for a lumbar spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

8.  The evidence received subsequent to the August 2001 rating decision is new and material, and the claim for service connection for a lumbar spine disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  The lumbar spine disorder is proximately due to, the result of, or aggravated by of the Veteran's service-connected right and left knee disorders.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A ; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to the Veteran's lumbar spine disorder claim, the Board's decision to reopen and grant service connection herein constitutes a complete grant of the benefits sought on appeal.  As such, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with regard to that claim.

With regard to the Veteran's claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided the Veteran with such notice in July 2011 and January 2012 letters prior to the initial decision on the claim.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran did not identify any outstanding records that are relevant to the issues being decided herein.  

The Veteran was also afforded a VA examination in August 2011 in connection with his increased evaluation claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the August 2011 VA examination in this case was adequate, as it was predicated on a review of the Veteran's medical history as well as on an examination that addressed the rating criteria relevant to rating the disabilities in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in December 2015. During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issues to be discussed, explained the elements of a service connection claim and an increase disability evaluation claim, noted the reason the claims were previously denied, and sought to identify pertinent evidence not currently associated with the claims folder. The hearing focused on the elements necessary to substantiate the claims. The Veteran, through his testimony and questioning by the undersigned VLJ, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).   Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability (during the rating period) that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

I.  The Left Knee Disorders

A.  Left Knee Arthritis, Prior to July 1, 2013

The Veteran has appealed the assignment of a 10 percent disability rating for his left knee disability prior to July 1, 2013.  He is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010, for arthritis due to trauma.  Arthritis due to trauma is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knees are considered major joints.  38 C.F.R. § 4.45.  The Veteran's 10 percent rating for his left knee arthritis prior to July 1, 2013, was awarded based upon objectively painful, noncompensable limitation of motion.   

Review of the Veteran's VA medical records shows that, at an appointment in November 2010, the Veteran was walking with a circumductory gait, with the left knee in extension.  However, he had full passive and active range of motion and 5/5 strength in the left leg.  There was also no crepitus and no ligament laxity.

The Veteran was afforded a VA examination in August 2011.  At that examination, the Veteran reported experiencing weakness, fatigability, tenderness and pain in his left knee.  He was reportedly experiencing flare-ups as often as once per day for approximately 1 hour, during which he would experience pain.  The Veteran also reported difficulty with standing and walking.  He was noted to be walking with a cane at that time.  The examiner noted that the Veteran had not experienced any episodes of incapacitation over the previous 12 months.  Examination of the left knee revealed guarding of movement and crepitus.  His range of motion at that time was 0-50 degrees of flexion.  The examiner noted that there was no additional loss on repetition and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The examiner then confirmed the diagnosis of post-operative residuals of the left knee with arthritis.

The Veteran offered testimony at his December 2015 hearing that prior to July 1, 2013, he experiencing severe pain, some swelling, and had difficulty standing as a result of his left knee disorder.

After a review of the evidence of record, the Board finds that an increased evaluation is not warranted under DC 5010 for this time period.  The evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The 2011 examiner noted that there was no incapacitation over the previous year and the Veteran's VA medical records do not show any such episodes.  Additionally, the Veteran's range of motion in the left knee does not warrant an increase rating, as flexion was not limited to 30 degrees and extension was not limited to 15 degrees.  As such, the Board finds that the Veteran's left knee arthritis does not warrant an increase under DCs 5003, 5010, 5260, or DC 5261 for the relevant time period. 

Even when considering the presence of additional functional loss, an increased evaluation is not warranted.  For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At the 2011 VA examination, while the Veteran reported experiencing weakness, giving way, fatigability, tenderness and pain.  Evaluation of repetitive use showed no increased pain, fatigue, weakness, lack of endurance, incoordination, or limitation of motion.  The Board notes that the Veteran was walking with a limp and a cane during the relevant time period.  However, the Veteran has already been awarded a separate 10 percent rating for left knee instability under DC 5257, and cannot be rated again for such symptoms.  Additionally, while the record shows mobility problems with weightbearing, as evidenced by his antalgic gait, use of a cane, and difficulty with prolonged standing and walking, his painful motion on joint use is contemplated in the assigned 10 percent evaluation for painful motion, and his pain did not result in additional loss of range of motion. Taking all of these considerations into account, the Board finds that any additional functional loss does not warrant an increased evaluation for the Veteran's left knee disorder.

Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  DC 5256 is not for application as there is no evidence of record of left knee ankylosis.  38 C.F.R. § 4.71a, DC 5256.  DC 5258 and 5259, which evaluate impairment of the semilunar cartilage, or menisci are not for application as no such injury or disability is identified.  Accordingly, no increased evaluation on this basis is warranted under either DC.  

The Board finds that an increase evaluation under DC 5262 is also not for application in this case as there is no evidence of nonunion or malunion of his tibia/fibula.  Similarly, evidence of genu recurvatum was not reported.  As such, DC 5263 is not for application.  38 C.F.R. § 4.71a, DC 5263.

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

B.  Total Knee Replacement, On and After September 1, 2014

The Veteran has claimed entitlement to a rating in excess of 30 percent for his left knee, status post total knee replacement.  The current 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, at a VA medical center appointment in November 2014, the Veteran was shown to have 0-116 degrees of left knee flexion.  At an appointment in June 2015, the Veteran reported continued knee pain, which was exacerbated by an April 2015 fall with a left knee laceration.  He was using a cane as needed at that time and reported that he had not found relief from his symptoms through physical therapy.  At a July 2015 consultation, the Veteran reported that his left knee was doing well and he was noted to have stable range of motion bilaterally.

The Veteran also offered credible testimony at his December 2015 hearing that he had continued to experience severe pain and weakness in his left knee since his total left knee replacement surgery.  He was using a cane at that time and stated that he was receiving injections and pain medicine for his knee pain.  He was also having difficulty walking, driving, and raising up out of chairs.

As a result of the Veteran's credible testimony, the Board finds that the Veteran's chronic residuals of his total left knee replacement surgery have caused severe painful motion and weakness.  The Veteran's symptoms then more closely align with a 60 percent rating for his total left knee replacement residuals disorder.

The rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  There is no diagnostic code pertaining to the knee or leg that allows ratings in excess of 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for his knee disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, are not applicable for this portion of the appeal.

C.  Left Knee Instability

Review of the record shows that the Veteran had previously been awarded a separate 10 percent disability rating for left knee instability, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, which was then discontinued in July 1, 2013.  The Veteran initially submitted a claim for an increased disability rating, to include left leg instability, in 2011; this claim was denied in an April 2012 rating decision.  The RO then discontinued the Veteran's 10 percent rating under DC 5010, for arthritis, as well as the 10 percent rating under DC 5257, for instability, and recharacterized the knee disorder as residuals of a total knee replacement surgery under DC 5055.

Under DC 5257, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability respectively.  38 C.F.R. § 4.71a, DC 5257.

Review of the Veteran's medical records over the relevant time period show that the Veteran's left knee has been productive of mild instability throughout the relevant appeals period.

At an appointment at his VA medical center in November 2010, the Veteran was walking with a circumductory gait of the left leg, with the left leg in extension.  He had full range of motion and 5/5 strength with no crepitus, negative Lachman' s testing and no collateral ligament laxity.  However, later in November 2011, the Veteran reported experiencing stumbles or falls due to his knee pain.

The Veteran was then afforded a VA examination in August 2011.  Stability tests of the left knee was within normal limits and no subluxation was found.  However, the VA examiner diagnosed the Veteran, in part, with left knee instability, due to an objective history of the knee giving way.

At the December 2015 hearing, the Veteran offered testimony that he was using a cane for his left knee disorder.  He also stated that he had continued to have difficulty with walking and getting up out of chairs following the surgery. 

The Board finds that a separate 10 percent rating for instability of the left knee is warranted under DC 5257.  In this regard, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704  (1998).  Further, the General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a  , Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990  (2004). 

Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  See e.g. Thomas v. Nicholson, 20 Vet. App. 448 (Table); 2006 WL 322032, * 1-2 (2006) (nonprecedential)(reversing the Board's finding that 38 C.F.R. § 4.14  prohibited the assignment of separate ratings under DC 5257 and DC 5055); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

The Veteran has maintained that he has recurrent problems with instability and balance as a result of his left knee disorder.   However, while his disorder warrants a separate 10 percent rating, the Board finds that higher evaluations for "moderate" or "severe" instability are not warranted based upon the evidence of record.  First, while the Veteran has credibly testified that he has experienced stumbles or falls due to his knee pain and does use a cane, stability testing during the appeals period was normal and the Veteran's left knee instability diagnosis was given based upon objective findings.  Thus, while the Board finds that the Veteran is entitled to a separate instability rating for the left knee for the entirety of the appeal period, even the period beginning on September 1, 2014, based upon his credible testimony, the medical evidence of record does not show a clinical diagnosis or probative evidence to support a moderate or severe disorder.  

The Board further finds that the evidence of records suggests that the Veteran has experienced instability of the left knee throughout the relevant appeals period.  

II.  Right Knee Disorders

	A.  Right Knee Arthritis, Prior to October 20, 2014

Prior to October 20, 2014, the Veteran was assigned a 10 percent disability rating for his right knee arthritis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis under DC 5003.  Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  Where there is noncompensable limitation of motion, a 10 percent evaluation is assigned for each major joint or group of minor joints, where the limitation of motion is objectively confirmed by swelling, muscle spasm, or satisfactory evidence of painful motion.  Where there is no limitation of motion, a 10 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups and a 20 percent evaluation is assigned for x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  The knees are considered major joints.  38 C.F.R. § 4.45.  The Veteran's right knee arthritis was assigned a 10 percent rating under DC 5003 for objectively painful noncompensable limitation of motion.   

Review of the Veteran's VA medical records show that the Veteran had full range of motion and 5/5 strength in his bilateral lower extremities at an appointment in November 2010.  The Veteran also reported stumbling due to knee pain around that same time period.

The Veteran was afforded a VA examination in August 2011.  The Veteran was noted to have an abnormal gait and required a cane for support and balance. However, it was noted that the Veteran's left foot condition warranted the use of the cane.  Upon examination, the right knee showed no signs of edema, instability, abnormal movement, weakness, tenderness, malalignment, subluxation or guarding of movement.  There was also no locking pain, genu recurvatum or crepitus.  Stability testing and range of motion testing was within normal limits.  A diagnosis was not provided for the Veteran's right knee at that examination.

The Veteran also offered testimony during his December 2015 hearing that prior to October 20, 2014, he had difficulties with right knee pain, swelling and as a result, had trouble with standing and walking.

After careful review of the evidence of record, the Board finds that an increased evaluation is not warranted under DC 5010 for this time period.  The evidence does not show x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The August 2011 VA examiner found that there was no incapacitation.  Additionally, right knee flexion was not limited to 30 degrees and extension was not limited to 15 degrees during the relevant time period.  As such, the Board finds that the Veteran's right knee disorder does not warrant an increase under DCs 5003, 5010, 5260, or 5261 for the relevant time period. 

Even when considering the presence of additional functional loss, an increased evaluation is not warranted.  For diagnostic codes based upon limitation of motion, the presence of any additional functional loss must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors involved in evaluating and rating disabilities of the joints include: weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement. 38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

At the 2011 VA examination, while the Veteran reported experiencing some such symptoms like weakness, pain, and swelling, these reports were in relation to his left knee, not the right knee.  Evaluation of the right knee showed normal range of motion, with no additional loss after repetition and no instability.  The examiner also found no signs of edema, instability abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Additionally, his antalgic gait was attributed to his left leg condition not his right knee. Thus, the Board finds that the medical evidence does not support any additional functional loss and as such, the Veteran's right knee disorder does not warrant an increased evaluation prior to October 20, 2014.

Increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  DC 5256 is not for application as there is no evidence of record of right knee ankylosis.  38 C.F.R. § 4.71a, DC 5256.  For other knee impairment, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , DC 5257.  The Board notes that the 2011 VA examination and VA medical records showed normal stability testing, and as such, an increased evaluation is not warranted.  

DC 5258 and 5259, which evaluate impairment of the semilunar cartilage, or menisci are not for application as no such injury or disability is identified.  Accordingly, no increased evaluation on this basis is warranted under either DC.  

The Board finds that an increase evaluation under DC 5262 is also not for application in this case as there is no evidence of nonunion or malunion of his tibia/fibula.  Similarly, evidence of genu recurvatum was not reported.  As such, DC 5263 is not for application.  38 C.F.R. § 4.71a, DC 5263.

Based upon guidance by Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has also considered whether a staged rating is appropriate.  In the present case, the Board finds the Veteran's symptoms have been consistent throughout the period at issue and further staged ratings for the appeal period is not warranted.  

      B.  Total Knee Replacement, On and After December 1, 2015

The Veteran has claimed entitlement to a rating in excess of 30 percent for his right knee, status post total knee replacement.  The current 30 percent rating is assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5055. 

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement.  With intermediate degrees of residual weakness, pain, or limitation of motion, the condition is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity. A maximum rating of 100 percent is warranted for one year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Under Diagnostic Code 5256, a 30 percent rating is assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Here, the Veteran has offered credible testimony at his December 2015 hearing that he has continued to experience severe pain and weakness in his right knee since his total right knee replacement.  He was using a cane at that time and stated that he was receiving injections and pain medicine for his knee pain.  He was also having difficulty walking, driving, and getting up out of chairs.

As a result of the Veteran's credible testimony, the Board finds that the Veteran's chronic residuals of his total right knee replacement have caused severe painful motion and weakness.  Thus, the Veteran's symptoms more closely align with a 60 percent rating for the total right knee replacement residuals disorder.

The rating code does not permit for an evaluation in excess of 60 percent for this disability.  While Diagnostic Code 5055 allows a rating of 100 percent, this is a temporary evaluation available for one year immediately following a prosthetic replacement of the knee joint.  The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, again, the Veteran is already assigned the maximum schedular evaluation available for a knee replacement disability.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available, it is not necessary to consider whether 38 C.F.R. § 4.40  and 4.45 are applicable.  Thus, the provisions of 38 C.F.R. §§ 4.40  and 4.45 and DeLuca, are not applicable for this portion of the appeal.

However, under DC 5257, 10, 20 and 30 percent evaluations are assigned for slight, moderate, and severe recurrent subluxation or lateral instability respectively.  38 C.F.R. § 4.71a, DC 5257.  In this regard, the Board notes that the Veteran offered credible testimony at his 2015 hearing that since his total right knee replacement surgery, his right knee has been giving way and he has experienced falls as a result of the right knee.

The Board finds that a separate 10 percent rating for instability for the right knee is warranted for this time period under DC 5257.  As above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not 'duplicative of or overlapping with the symptomatology' of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262   (1994).  Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  See e.g. Thomas v. Nicholson, 20 Vet. App. 448 (Table); 2006 WL 322032, * 1-2 (2006) (nonprecedential)(reversing the Board's finding that 38 C.F.R. § 4.14  prohibited the assignment of separate ratings under DC 5257 and DC 5055); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains").

The Veteran has maintained that he has recurrent problems with instability and balance as a result of his total right knee replacement.   As such a separate 10 percent is warranted for a mild instability disorder beginning on December 1, 2015.  The Board finds that higher evaluations for "severe" or "moderate" instability are not warranted based upon the evidence of record.  The Veteran has credibly testified that he has experienced falls and giving way due to his right knee disorder.  However while the Board finds that the Veteran is entitlement to a separate instability rating for the right knee based upon his credible testimony, the medical evidence of record does not show a clinical diagnosis or probative evidence to support a moderate or severe disorder.  

III.  Lumbar Spine Disorder

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran first submitted a claim for service connection for a lumbar spine disorder in February 1997, which was denied by the RO in a June 1999 rating decision.  In that decision, the RO noted that service connection for spondylosis was disallowed as an undiagnosed illness because the condition was a known clinical diagnoses and also noted that the evidence of record did not establish that the condition was incurred in, caused by, or aggravated during service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the June 1999 rating decision is final.

The RO then readjudicated the claim after the passage of the VCAA in 2000 and denied the lumbar spine disorder claim in an August 2001 rating decision.  In that decision, the RO again noted that spondylosis was disallowed was a known clinical diagnoses and that the evidence of record did not establish that the condition was incurred in, caused by, or aggravated during service.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the August 2001 rating decision is final.

The Veteran later filed a claim for service connection for a lumbar spine disorder in June 2011.  The evidence associated with the file since the August 2001 rating decision includes a medical opinion statement from the Veteran's private medical provider, K.A., ANP-BC, stating that the Veteran's lumbar spine disorder is related to his service-connected knee disorders.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a lumbar spine disorder.  38 C.F.R. § 3.156(a).  
Turning to the merits of the claim, review of the Veteran's service treatment records show normal entrance and separation examinations, with no lumbar spine disorders noted.

In January 1998, the Veteran was afforded a VA examination in connection with his claims at that time.  At that time, the Veteran reported low back pain and after an evaluation and x-rays, he was diagnosed with spondylosis.  A medical opinion was not provided as to the etiology of the lumbar spine disorder, however.

The Veteran's VA medical records show that the Veteran reported experiencing lumbar spine pain at various times over the years.  However, an etiology opinion was not provided in those records.

In a December 2015 statement, the Veteran's private medical provider, K.A., ANP-BC, noted that the Veteran had had a long history of knee problems.  He then stated that abnormal gait, positioning and posturing from knee pain leads to compensation and abnormal functioning of the back.  Therefore, he opined that the Veteran's lumbar spine pain could have been caused and definitely worsened by continued knee problems.  While the provider did not specifically address the lumbar spine diagnosis or review the claims file, he did provide an etiology opinion with supporting rationale. Moreover, the evidence demonstrates that the Veteran has had an antalgic gait due to his knee conditions, consistent with the basis of the positive nexus opinion. Further, the Board notes that there is no evidence of record to the contrary.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection for a lumbar spine disorder is warranted.  



ORDER

A disability rating in excess of 10 percent prior to July 1, 2013, for left knee post-operative residuals, with arthritis, is denied.

A disability rating of 60 percent effective  September 1, 2014 for a total left knee replacement is granted.

A disability rating in excess of 10 percent prior to October 20, 2014, for right knee arthritis is denied.

A disability rating of 60 percent effective December 1, 2015, for a total right knee replacement is granted.

A disability rating in excess of 10 percent for left knee instability prior to July 1, 2013, is denied.

A disability rating of 10 percent for left knee instability effective September 1, 2014, is granted.

A disability rating of 10 percent for right knee instability effective December 1, 2015, is granted.

New and material evidence having been received, the claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disorders, is reopened.

Service connection for a lumbar spine disorder, to include as secondary to service-connected right and left knee disorders, is granted.


	(CONTINUED ON NEXT PAGE)


REMAND

The Board notes that the record supports the possibility of a claim for TDIU, in connection with the Veteran's increased rating claim for his knee disorders.  As such, the Board finds that the Veteran should be afforded a VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work, both singularly and cumulatively.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with notice concerning how to substantiate his claim for an increased rating on the basis of TDIU.  He should be asked to complete and return a TDIU claim form. 

2.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work. The report should indicate how the Veteran's service-connected disabilities alone affect his ability to function and perform tasks in a work setting.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder. 

3.  The Veteran should be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655. 

In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be noted if any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


